PER CURIAM.
A grand jury indicted defendant for first degree murder and armed criminal action. Sections 565.020.2 and 571.015.1, RSMo 1994. Pursuant to a plea bargain, the State reduced the murder charge to second degree murder, § 565.021.1, RSMo 1994, and the trial court sentenced defendant to two concurrent fifteen year terms.
In this appeal, defendant alleges the motion court erred in denying him an evidentia-ry hearing on his Rule 24.035 motion. In denying the hearing, the motion court found that defendant “failed to allege grounds that would entitle him to relief, if true, and that are not refuted by the record.”
The motion court’s judgment is based on findings of fact that are not clearly erroneous. No error of law appears. An opinion would have no precedential value.
*861The motion court’s judgment is affirmed. Rule 84.16(b).